Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email interview with 
Xin Wen on November 16, 2021.
1.        A shear vibration-based piezoelectric composite, comprising: 
a piezoelectric material; and 
a passive material, 
wherein the piezoelectric material comprises a first piezoelectric material polarized along a positive x-axis direction and a second piezoelectric material polarized along a negative x-axis direction, wherein polarization directions of the first piezoelectric material and the second piezoelectric material are alternately arranged along an [[the]] x-axis direction, 
wherein the passive material comprises a filling layer, a transition layer and a planar layer, wherein the filling layer is disposed between every two of the first piezoelectric material and the second piezoelectric material that are adjacent to each other, 
wherein the planar layer is located outside two surfaces of the piezoelectric material that are perpendicular to z-axis, wherein one side of the planar layer is fixedly connected to the filling layer at odd-numbered positions through the transition layer, and another side of the planar layer is fixedly connected to the filling layer at [[the]] even-numbered 
2.        The shear vibration-based piezoelectric composite of claim 1, further comprising: electrodes disposed on the two surfaces of the piezoelectric material perpendicular to the z-axis.  
3.        The shear vibration-based piezoelectric composite of claim 1, wherein during 
operation, an [[the]] angle between the polarization directions and direction of an electric field is 90 degrees, 
wherein the piezoelectric material is configured to generate shear deformations in response to excitation of the electric field and to drive vibrations in the filling layer 
wherein vibrations in adjacent filling layers are in opposite directions, 
wherein the vibrations in the adjacent filling layers are transmitted to the planar layer through the transition layer, which transforms shear vibrations in the piezoelectric material to thickness vibrations. 
4.        The shear vibration-based piezoelectric composite of claim 1, wherein the 
5.         The shear vibration-based piezoelectric composite of claim 1, wherein the transition layer has a trapezoidal, a rectangular, or a parabolic cross section, wherein the transition layer has a cylindrical or conical shape.  
6.         The shear vibration-based piezoelectric composite of claim 1, wherein [[the]] transition layers on a same side of the piezoelectric material are independent of each other or are joined together by the planar layer.  
7.         The shear vibration-based piezoelectric composite of claim 1, further comprising: a pre-stressing structure configured to apply a pre-stress to the piezoelectric material along the x-axis direction to increase compressive and tensile strength.  
8.         The shear vibration-based piezoelectric composite of claim 1, further comprising: a hydro-acoustic transducer comprising a piezoelectric composite vibrator comprising the shear vibration-based piezoelectric composite; a waterproof sound-permeable layer; and an output cable, wherein the shear vibration-based piezoelectric composite is connected to the output cable through a lead wire, wherein the piezoelectric composite vibrator is sealed outside by the waterproof sound-permeable layer.  
9.         The shear vibration-based piezoelectric composite of claim 1, further comprising: an energy collecting device comprising a piezoelectric composite vibrator comprising the shear vibration-based piezoelectric composite; a clamp structure configured to increase compressive tensile strength; a waterproof sound-permeable layer; and an output cable 
10.      The energy collecting device of claim 9, wherein the energy collecting device is a hydrophone or a piezoelectric energy harvester.  
11.      The energy collecting device of claim 9, wherein the clamp structure includes two metal pieces that fixedly sandwich two sides of the piezoelectric composite vibrator along the x-axis direction to pre-stress the piezoelectric composite vibrator along the x-axis direction.  
12.      A method for preparing a shear vibration-based piezoelectric composite, 
comprising: 
1) cutting a piezoelectric material into a plurality of blocks arranged in an array; 
2) sputtering electrodes on two opposite surfaces of each of the plurality of blocks of the piezoelectric material, wherein the plurality of blocks comprise a first piezoelectric material polarized along a positive x-axis direction and a second piezoelectric material polarized along a negative x-axis direction, wherein polarization directions of the first piezoelectric material and the second piezoelectric material are alternately arranged along an [[the]] x-axis direction; 

4) bonding the filling layer, the transition layer, and the planar layer to the plurality of blocks of the piezoelectric material, wherein the filling layer is disposed between every two of the plurality of blocks that are adjacent to each other; and welding wire to electrodes to form a piezoelectric composite material.  
13.      A method for preparing a shear vibration-based piezoelectric composite, comprising: 
1) pasting a mask material on a first surface of a [[the]] piezoelectric material; 
2) cutting the piezoelectric material in a direction perpendicular to the first surface to form a plurality of blocks arranged in an [[the]] array; 
3) sputtering electrodes on the first surface and cut surfaces of each of the plurality of blocks, wherein the plurality of blocks comprise a first piezoelectric material polarized along a positive x-axis direction and a second piezoelectric material polarized along a negative x-axis direction, wherein polarization directions of the first piezoelectric material and the second piezoelectric material are alternately arranged along an [[the]] x-axis direction; 
4) building a mold according to shapes of a [[the]] filling layer, a [[the]] transition layer, and a [[the]] planar 
5) injecting a polymer material with the mold and curing to form the [[a]] filling layer, the [[a]] transition layer, and the [[a]] planar layer made of the polymer material on a side of the first surface of the piezoelectric material; 
6) repeating steps 1) to 5) on a second surface of the piezoelectric material opposite to the first surface to form the [[a]] filling layer, the [[a]] transition layer, and the [[a]] planar layer on a side of the second surface of the piezoelectric material, wherein the filling layer is disposed between every two of the plurality of blocks that are adjacent to each other; and 
7) removing mold and mask materials by temperature shock method to form a [[the]] piezoelectric composite material.

DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-13 
are considered to be allowable due to the inclusion of the following claim limitations: “…wherein the planar layer is located outside two surfaces of the piezoelectric material that are perpendicular to z-axis, wherein one side of the 
6) repeating steps 1) to 5) on a second surface of the piezoelectric material opposite to the first surface to form the filling layer, the transition layer, and the planar layer on a side of the second surface of the piezoelectric material, wherein the filling layer is disposed between every two of the plurality of blocks that are adjacent to each other;…” in claim 13.
Claims 2-11 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837